NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO A. FAJARDO ESPINOZA,                      No.    15-72059

                Petitioner,                     Agency No. A095-502-118

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Mario A. Fajardo Espinoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Bonilla

v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency did not err in denying cancellation of removal, where Fajardo

Espinoza cannot show seven years of continuous residence after having been

admitted in any status. See 8 U.S.C. § 1229b(a)(2); Vasquez de Alcantar v.

Holder, 645 F.3d 1097, 1102 (9th Cir. 2011) (“we have never held that mere filing

for LPR status constitutes admission”). Fajardo Espinoza’s contention that his

acceptance into the Family Unity Program should be considered an admission for

cancellation purposes is foreclosed by Medina-Nunez v. Lynch, 788 F.3d 1103,

1105 (9th Cir. 2015).

      PETITION FOR REVIEW DENIED.




                                        2                                    15-72059